Citation Nr: 0622464	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  00-06 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected residuals of wounds to muscle groups XIII and XV, 
right, moderate, rated as wound, moderately severe, muscle 
group XIII, right.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran had active service from January 1967 to December 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 2001 and July 2004, the veteran testified at 
hearings before the undersigned Veterans Law Judge.  
Transcripts are of record.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2005).

In an August 2004 decision, the Board denied a rating in 
excess of 30 percent for the veteran's service-connected 
disability.  The veteran subsequently appealed this issue to 
the United States Court of Appeals for Veterans Claims 
(Court).  While that case was pending at the Court, the 
veteran's attorney and the VA Office of the General Counsel 
filed a joint motion to partially vacate the Board's decision 
and remand the veteran's claim for readjudication as to this 
issue.  In an April 2006 Order, the Court granted the joint 
motion, vacated the Board's August 2004 decision as to this 
issue, and remanded this case to the Board for 
readjudication.



FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected residual 
disability of muscle wounds is characterized by a history of 
two surgeries, debridement, a three-month hospitalization, 
and, currently, some subjective fatigue and weakness but no 
muscle atrophy.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for wounds 
to muscle groups XIII and XV, right, moderate, rated as 
wound, moderately severe, muscle group XIII, right, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.55, 
4.56, 4.73, Diagnostic Codes 5313, 5315 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In the present case, the pertinent issue was already decided 
and on appeal prior to the enactment of the VCAA.  The Court 
acknowledged in Pelegrini that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In August and December 2001 letters, the RO informed the 
veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claim.  
We therefore believe that appropriate notice has been given 
in this case.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  As the Federal Circuit Court has stated, it 
is not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, 444 F.3d at 1333.

In addition, the veteran was advised, by virtue of detailed a 
January 2000 statement of the case (SOC) and April 2000 and 
September 2002 supplemental statements of the case (SSOCs) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  The Board concludes that the notifications 
received by the veteran adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
an increased rating is being denied, no effective date will 
be assigned, so there can be no possibility of any prejudice 
to the veteran.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).




In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The RO received the veteran's claim for an increased rating 
for his service-connected gunshot wound of the right thigh in 
July 1998.

A May 1968 limited-duty profile form indicates a history of 
multiple shrapnel wounds, right thigh, and the veteran was 
placed on light duty for two weeks at that time.  The RO has 
been unable to obtain the initial clinical records of 
treatment of those wounds.  At the time of his service 
separation examination in December 1968, the medical history 
form reported a "gunshot wound" to the right upper leg in 
February 1968, which was treated in Vietnam.  The December 
1968 separation report of clinical evaluation indicates an 
eight-inch scar in the right inguinal area and a four-inch 
scar on the right posterior thigh, with a slight decrease in 
strength in the right leg, with good peripheral pulses.

VA examination in April 1969 reflects the veteran's history 
of being wounded by shell fragments in Vietnam, hospitalized 
in-country, then treated on the U.S.S. Repose and at the U.S. 
Army Hospital, Okinawa.  It was noted that he was a factory 
worker, doing hard work, and stated that he was having no 
particular difficulty doing the work.  Clinical evaluation 
revealed no abnormality of the peripheral vessels, and no 
edema of the feet or ankles.  He walked well, without any 
limp.  There was a four-inch, well-healed scar on the right 
upper thigh, posterior area, near the gluteal fold, with 
involvement of the fascia, thought to be the site of entry of 
a missile.  There was a six-inch-by-one-inch, irregularly-
shaped scar in the right groin, involving the fascia, thought 
to be the site of exit of a missile.  There was no muscle 
atrophy.  The right thigh had a normal range of motion in all 
directions, and was noted to be "strong and good."  There 
was no nerve damage, and no paralysis.  X-ray films of the 
right hip area were negative.  The diagnosis was shrapnel 
wound, right thigh, with no muscle separation.

By rating action in May 1969, the RO assigned a 30 percent 
disability rating for wounds to muscle groups XIII and XV, 
right, moderate, rated as wound, moderately severe, muscle 
group XIII, right.  This rating was made effective from the 
day following the date of the veteran's separation from 
service.

In October 1998, the veteran underwent VA examination.  He 
recounted his history of a shrapnel wound in Vietnam when an 
enemy rocket had penetrated the roof of his bunker.  He said 
his wound was debrided on a hospital ship, and he then spent 
three months in a hospital on Okinawa.  He had then 
transferred to Fort Stewart and resumed his duties as a 
helicopter mechanic.  He said he had worked for a pipe 
manufacturer after service, and was currently self-employed 
installing television towers.  The veteran stated that he had 
no feeling on the inner aspect of his right thigh.  He 
indicated he had muscle spasms in the right leg and a 
"nagging" feeling.  This bothered him more after he had 
worked, as did muscle spasms.  The veteran stated that he 
took aspirin and rested to alleviate the muscle spasms and 
the nagging feeling.

Clinical evaluation revealed residuals of a right thigh 
wound.  The entry point of the wound was located below the 
right buttocks on the lateral side.  The exit wound was 
within the femoral triangle on the medial side of the right 
thigh.  Varicosities were noted around the gastrocnemius 
muscle on the right side.  Dorsalis pedis pulses were noted 
bilaterally.  Posterior tibial pulses were not palpated well.  
The veteran had no edema in the leg.  He had good color in 
all extremities.  The assessment was status post thigh 
injury.  X-rays of the pelvis, the right hip, and the right 
femur showed no fracture, dislocation, or periosteal 
reaction.

In a March 2001 treatment report, M.D.K stated that all of 
the veteran's standard lower extremity muscle strengths were 
graded 5/5.  All lower extremity reflexes were normal.  The 
lower extremity dermatomes were unremarkable.  An X-ray 
report showed no evidence of organic pathology, recent 
fracture, or dislocation.

In April 2001, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  The 
veteran contended that his service-connected wounds to muscle 
groups XIII and XV were more chronic and severe than was 
reflected in the assigned 30 percent rating.  He stated that 
he experienced fatigue and nearly chronic pain in his right 
knee and hip.  He also complained of swelling in his legs.  
He stated that his physician had noted atrophy and 
deterioration on his right lower extremity, and that he 
experienced numbness in the area of his muscle injury.

The veteran testified that sometimes his leg did not work 
properly.  He stated that after a period of time, his right 
side gave out and he had to rely on his left side.  Other 
than taking an aspirin each day to thin his blood, he did not 
take pain medication.  He noticed his injury worsened for 
three years.  He described right-side, front thigh muscle 
cramps, especially if he worked for a long time.  He most 
noticed increased fatigue in his leg.  It interfered with his 
ability to make a living as an electrician.  The veteran 
indicated that when he was injured in service, he was 
hospitalized for a total of three months.  He said he 
underwent two operations and complete debridement.

In August 2001, the veteran underwent another VA examination.  
His claims file was reviewed.  The examiner recounted the 
veteran's history of shrapnel injury to his right hip and 
right groin.  The veteran reported that a 100-tablet bottle 
of aspirin typically lasted one month.  He also suffered from 
spasms in his right thigh, which awakened him three or four 
times a week.  The veteran denied any pain, other than his 
back pain.

Thigh examination showed an entrance wound on the right 
gluteal region and an exit wound on the right groin.  The 
wound was healed well, with good scar formation.  There was 
no difference in the measurement of the veteran's right and 
left quadriceps.  There was no evidence of muscle wasting.  
Range of motion of the right hip and knee was normal.




The examiner detailed the veteran's physical work as an 
electrician.  He worked as a television repairman and also 
installed antenna towers, as tall as 50 feet, which required 
him to climb, using a belt and his feet to hold him in place.  
He said he used his right leg less and depended more on his 
left leg.  He felt that his right leg was weaker.  He could 
no longer work more than an hour on an antenna tower.  He 
also felt that his right leg had not been able to hold him on 
the towers.  His work created pain, especially at night.

The examiner expressed the opinion that the veteran's right 
lower extremity pain was not due to the service-connected 
missile wound to the thigh.  The service-connected disability 
did not cause right lower extremity weakness, fatigability, 
or incoordination.  An addendum noted that an ultrasound of 
the right leg was normal.  An X-ray of the right hip was 
noted to be negative.

In July 2004, the veteran testified before the undersigned 
Veterans Law Judge via videoconference hearing.  He said he 
needed to use his left leg more than his right.  He described 
his job working with the antenna towers, which involved a lot 
of physical work.  He noted pain on his right side.  As to 
his thigh condition, he noted a lack of strength in his thigh 
and swelling in his ankle.

III.  Discussion

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the symptomatology is duplicative of or 
overlapping, and the appellant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban v. Brown, 6 Vet. App. at 262.

In the present case, a review of the record discloses that 
the veteran sustained one or more shrapnel wounds in the 
right thigh in1968.  The reported history indicates he 
sustained wounds to his right thigh and underwent two 
operations, with debridement.  At the time of service 
separation, in December 1968, neurological abnormalities were 
not reported, but the veteran's wounds were noted.  The Board 
observes that, as recently as August 2001, there was no 
objective evidence of measurable atrophy in the muscles of 
the veteran's lower extremities.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the Rating Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Under the regulations, 38 C.F.R. 4.56, governing the 
evaluation of muscle disabilities reflects that (a) an open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal; (b) a 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged; (c) for VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement; (d) 
under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe.

The type of injury associated with a moderate muscle 
disability is described as being from through-and-through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  History should include evidence of in-service 
treatment for the wound, as well as a record of consistent 
complaints of symptoms of muscle wounds, particularly lower 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings should include entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. 4.56(d)(3).

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests. (D) visible 
or measurable atrophy. (E) adaptive contraction of an 
opposing group of muscles. (F) atrophy of muscle groups not 
in the track of the missile, particularly of the trapezium 
and serratus in wounds of the shoulder girdle. (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. 4.56(d)(4).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries that are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. 4.55.

In Myler v. Derwinski, 1 Vet. App. 571, 574 (1991), the Court 
interpreted the applicable regulations as providing that a 
through-and-through muscle wound was to be rated as at least 
of the moderate degree of injury for each muscle group 
injured.  The Court has also held that the regulation 
appeared to require "muscle damage" but specified no 
minimum degree of damage in order for the injury to be of 
moderate degree.  See Beyrle v. Brown, 9 Vet. App. 377, 385 
(1996).

VA regulations also provide that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40.

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain, but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Under Diagnostic Code (DC) 5315, Muscle Group XV is 
evaluated, which includes adduction and flexion of the hip, 
flexion of the knee, and includes the medial thigh group.  38 
C.F.R. § 4.73, DC 5315.  A 10 percent rating is warranted for 
moderate muscle injuries.  A 20 percent rating is warranted 
for moderately severe muscle injuries, and a maximum 30 
percent rating is warranted for severe muscle injuries.  The 
Board notes that the veteran already receives a 30 percent 
evaluation for his muscle injuries.  Therefore, no higher 
evaluation is available under DC 5315.

Under DC 5313, Muscle Group XIII is evaluated, which includes 
extension of the hip and flexion of the knee; outward and 
inward rotation of the flexed knee; acting with rectus 
femoris and sartorius (see XIV, 1, 2) synchronizing 
simultaneous flexion of the hip and knee and extension of the 
hip and knee by belt-over-pulley action at the knee joint and 
includes the posterior thigh group and hamstring complex of 
2-joint muscles: (1) biceps femoris; (2) semimembranosus; (3) 
semitendinosus.  A 10 percent rating is warranted for 
moderate muscle injuries.  A 30 percent rating is warranted 
for moderately severe muscle injuries, and a maximum 40 
percent rating is warranted for severe muscle injuries.  
Pursuant to 38 C.F.R. § 4.55, the veteran's disability must 
warrant at least a 30 percent rating under DC 5313 to warrant 
an increase in his combined disability evaluation for this 
claim.  Therefore, moderately severe muscle injuries much be 
shown to Muscle Group XIII for the veteran's disability to 
warrant an increased evaluation.

The Board notes here that some of the veteran's service 
medical records, including those detailing initial treatment 
for his shrapnel wound, have not been located, despite 
attempts by the RO and the veteran to obtain them.  However, 
to the extent that the veteran's wound treatment dictates his 
disability rating, and because the veteran engaged in combat 
with the enemy, VA will accept his description of treatment 
for this wound, because it is consistent with the 
circumstances of his service.  See 38 U.S.C.A. § 1154(b) 
(2003).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (VA 
will give veteran heightened benefit-of-the-doubt where 
records have been lost).

Based upon the foregoing, the Board finds that the evidence 
shows that the veteran's disability more nearly approximates 
a moderate muscle injury instead of a moderately severe 
muscle injury.  As noted above, some of the veteran's service 
records are not associated with the claims file.  Therefore, 
we can only rely on those medical records that are available, 
and the testimony and statements of the veteran.  He has 
indicated that he underwent debridement in service and was 
hospitalized for three months.  Because the service medical 
records do not show otherwise, the Board accepts these 
statements as true.

While the veteran incurred a prolonged period of 
hospitalization, as described for a moderately severe muscle 
injury, there is no evidence of symptoms such as loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, or uncertainty of movement.  In 
this regard, the Board refers to the separation examination 
in December 1968 and the VA examination conducted in April 
1969, just more than a year after the veteran's injury in 
February 1968.  The separation examination report showed a 
slight decrease in strength due to the veteran's disability.  
However, the April 1969 VA examination showed the veteran had 
no difficulty, abnormalities, edema, atrophy, or nerve 
damage.  Range of motion was normal, and X-rays were 
negative.

There is no medical evidence regarding the veteran's service-
connected disability from April 1969 until the October 1998 
VA examination.  That examination revealed there was no 
edema, and the X-rays were normal.  In addition, a March 2001 
private treatment record showed the veteran's strength and 
reflexes in his lower extremities was normal.

Finally, during his April 2001 hearing, the veteran reported 
several symptoms associated with his right lower extremity, 
including fatigue, chronic pain, swelling, atrophy, and 
numbness.  However, the August 2001 VA examiner opined that 
the veteran's pain was not attributable to his disability, 
and the disability did not cause weakness, fatigue, or 
incoordination.  In addition, there was no objective evidence 
of muscle wasting or reduced range of motion.  The examiner 
noted that the ultrasound and X-rays were normal.

Therefore, evaluating the evidence of record with the 
criteria associated with a moderately severe muscle 
disability, the Board finds that, while the veteran reported 
debridement and a prolonged hospitalization in service, there 
is no evidence of prolonged infection, sloughing of soft 
parts, or intermuscular scarring at that time.  In addition, 
there is almost a complete lack of objective evidence of the 
current symptoms associated with a moderately severe 
disability.  In particular, while the single separation 
examination showed a slight decrease in strength, all other 
medical evidence of record shows there was no loss of power, 
weakness, lower threshold of fatigue, fatigue-pain, 
incoordination, or uncertainty of movement that is 
attributable to the veteran's service-connected disability.  
There is no evidence of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the veteran's left side.  Tests of strength and endurance 
showed no positive evidence of impairment.




Under such circumstances, an evaluation in excess of the 30 
percent evaluation currently in effect for the service-
connected injury to the right thigh, for residuals of shell 
fragment wound, is not warranted.  The current rating has 
been assigned under 38 C.F.R. 4.55, on the basis that one of 
the two affected muscle groups in the same anatomical area 
may be increased by one level, i.e., to a rating commensurate 
with moderately severe disability.

In an attempt to fully evaluate the veteran's disability for 
an increased rating, the Board notes that in his August 2001 
VA examination report, he had normal range of motion of the 
right hip and knee.  Furthermore, no arthritis was found on 
X-rays in this particular area of the veteran's body.

Diagnostic Code 5250 is inapplicable because it pertains to 
ankylosis of the hip, and the veteran does not suffer from 
that disability.  38 C.F.R. § 4.71a, DC 5250.  Similarly, DCs 
5254 and 5255 are not for application.  The former entails a 
hip flail joint, and the latter deals with impairment of the 
femur.  As the evidence does not reflect such disabilities, 
DCs 5254 and 5255 are not applicable.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of the Court's ruling in DeLuca, 
supra.  The provisions of 38 C.F.R. § 4.59 have also been 
considered.  In that regard, the veteran has complained of 
pain on use of the right thigh, and other symptoms that 
include numbness.  The Board recognizes that clinicians have 
reported his complaints of pain and fatigue after working.  
However, the recent VA examination report reflects no 
objective hip or leg fatigability, incoordination, or 
weakness.  Thus, the Board finds that an additional 
evaluation for pain and limitation of function under these 
provisions is not appropriate in this instance.  The veteran 
has already been compensated consistent with his symptoms for 
impairment of the right thigh under Diagnostic Code 5315.  
Thus, he has already been compensated for painful motion and 
any functional loss.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra.  The Rating Schedule may not be employed as a vehicle 
for compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him for 
the actual impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.14.

With respect to the scar resulting from the veteran's shell 
fragment wound to the right thigh, the Board notes that a 
separate compensable evaluation for residual scars is 
warranted under Esteban v. Brown, 6 Vet. App. at 261-62, only 
where none of the symptomatology is duplicative or 
overlapping with other service-connected disability arising 
from the same injury to the same anatomical location.  
Furthermore, under both the old and revised skin regulations, 
the veteran's scars do not warrant a compensable rating, 
because they have never been shown to be symptomatic, they 
are non-facial scars, and they are well-healed, not deep, and 
not causative of limited motion.  See 67 Fed. Reg. 62,889 
(Oct. 9, 2002) (codified at 38 C.F.R. § 4.118 (2003)); 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2002), 
effective prior to August 30, 2002; 38 C.F.R. § 4.118, DCs 
7801, 7802, 7803, 7803 (2005).  Accordingly, the Board 
concludes that a separate compensable evaluation for scars of 
the right thigh as residuals of the service-incurred shrapnel 
wounds is not warranted.

In view of the foregoing, the Board concludes that the 
preponderance of the objective medical evidence of record is 
against the veteran's claim for a rating in excess of 30 
percent for moderately severe injury of the right thigh 
(Muscle Groups XIII and XV), as residual of shrapnel wound.  
38 U.S.C.A. §§§1155, 5107; 38 C.F.R. § 4.73, Diagnostic Codes 
5313, 5315.  Moreover, the evidence is not so evenly balanced 
as to allow for the application of reasonable doubt.

In addition, the Board finds that the evidence does not 
present such an exceptional or usual disability picture "as 
to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b)(1).  There has 
been no showing in the record on appeal that the veteran's 
service-connected right thigh disability has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization, beyond that contemplated by the 30 
percent disability rating.  In the absence of such factors, 
the Board is not required to further discuss the possible 
application of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 30 percent for wounds to muscle groups 
XIII and XV, right, moderate, rated as wound, moderately 
severe, muscle group XIII, right, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


